                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EUGENE DAVIS,
                                                   NO. 3:17-CV-00968
      Petitioner,
                                                   (JUDGE CAPUTO)
             v.

WARDEN SPAULDING,                                  (MAGISTRATE JUDGE
                                                   MEHALCHICK)
      Respondent.

                                       ORDER

      NOW, this 17th day of June, 2019, upon review of the Report and Recommendation

of Magistrate Judge Mehalchick (Doc. 25), IT IS HEREBY ORDERED that:

      (1)    The Report and Recommendation is ADOPTED.

      (2)    Petitioner Eugene Davis’s Petition for Writ of Habeas Corpus pursuant to 28

             U.S.C. § 2241 (Doc. 1) is DISMISSED without prejudice for lack of

             jurisdiction.

      (3)    The Clerk of Court is directed to mark this case CLOSED.



                                                 /s/ A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge
